Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Finnestad (US 6,412,783)
As concerns claim 1, Finnestad discloses a stuffing box for an artificial lift system, comprising:
a primary housing (18) having threads (72):
at least one primary seal (88) disposed within the primary housing, wherein the at least one primary seal is configured to engage a polish rod:
a secondary housing (22) having threads (104); and
at least one secondary seal (88) disposed within the secondary housing, wherein the at least one secondary seal is configured to engage the polish rod:
wherein the threads of the secondary housing are configured to engage the threads of the primary housing to couple the secondary housing to the primary housing, and the secondary housing is configured to compress the at least one primary seal via rotation of the secondary housing relative to the primary housing while the threads of the secondary housing are engaged with the threads of the primary housing. (Column 3, Lines 29-56)

As concerns claim 2, Finnestad discloses the stuffing box of claim 1, comprising a cap (26) coupled to the secondary housing (22) and configured to compress the at least one secondary seal (88).

As concerns claim 3, Finnestad discloses the stuffing box of claim 2, comprising a plurality of fasteners (threading is considered analogous to a plurality of fasteners as both work to achieve the same expected result) configured to couple the cap to the secondary housing and to drive the cap toward the at least one secondary seal (88).

As concerns claim 4, Finnestad discloses the stuffing box of claim 1, however fails to specify wherein the primary housing has at least one aperture extending from an interior cavity of the primary housing to an exterior surface of the primary housing, and the interior cavity is positioned between the at least one primary seal and the at least one secondary seal.
Farquharson et al (US 6,637,509) teaches an aperture (shown plugged in Figure 1) in a primary housing (unnamed element above 6) extending from an interior cavity of the primary housing to an exterior surface of the primary housing, and the interior cavity is positioned between the at least one primary seal (47) and the at least one secondary seal (located within upper element 3).
Therefore it would have been obvious to modify Finnestad as taught by Farquharson to include an aperture to obtain the invention as specified in the claim for the expected benefit of providing fluid control and pressure relief to the sealed interior of the housing as required by operations. 

As concerns claim 6, Finnestad discloses the stuffing box of claim 1, wherein the secondary housing has at least one flat surface configured to interface with a tool to enable the tool to drive the secondary housing to rotate relative to the primary housing. (Figures 1-3 illustrate wherein all outer surfaces are flat for such interface.)

As concerns claim 7, Finnestad discloses a stuffing box for an artificial lift system, comprising:
a primary housing (18) having internal threads (72);
at least one primary seal (88) disposed within the primary housing, wherein the at least one primary seal is configured to engage a polish rod; 
a secondary housing (22) having external threads (104), wherein the external threads of the secondary housing are configured to engage the internal threads of the primary housing to couple the secondary housing to the primary housing, and the secondary housing is configured to compress the at least one primary seal via rotation of the secondary housing relative to the primary housing while the external threads of the secondary housing are engaged with the internal threads of the primary housing (Figure 2);
at least one secondary seal (88) disposed within the secondary housing. wherein the at least one secondary seal is configured to engage the polish rod (Figure 2); and
a cap (26) coupled to the secondary housing and configured to compress the at least one secondary seal.

As concerns claim 8, Finnestad discloses the stuffing box of claim 1, comprising a plurality of fasteners (threading is considered analogous to a plurality of fasteners as both work to achieve the same expected result) configured to couple the cap (26) to the secondary housing and to drive the cap toward the at least one secondary seal.

As concerns claim 9, Finnestad discloses the stuffing box of claim 1, however fails to specify wherein the primary housing has at least one aperture extending from an interior cavity of the primary housing to an exterior surface of the primary housing, and the interior cavity is positioned between the at least one primary seal and the at least one secondary seal.
Farquharson et al (US 6,637,509) teaches an aperture (shown plugged in Figure 1) in a primary housing (unnamed element above 6) extending from an interior cavity of the primary housing to an exterior surface of the primary housing, and the interior cavity is positioned between the at least one primary seal (47) and the at least one secondary seal (located within upper element 3).
Therefore it would have been obvious to modify Finnestad as taught by Farquharson to include an aperture to obtain the invention as specified in the claim for the expected benefit of providing fluid control and pressure relief to the sealed interior of the housing as required by operations. 

As concerns claim 13, Finnestad discloses the stuffing box of claim 7, wherein the primary housing (18) has external threads (74) configured to engage corresponding internal threads of a pumping tee to couple the stuffing box to the pumping tee.

As concerns claim 14, Finnestad discloses the stuffing box of claim 7, wherein the secondary housing (22) has at least one flat surface (Figure 1-3 shows such flat outer surfaces) configured to interface with a tool to enable the tool to drive the secondary housing to rotate relative to the primary housing.

As concerns claim 15, Finnestad discloses the stuffing box of claim 7, comprising a flapper assembly (132) disposed within the primary housing (18), wherein the flapper assembly comprises a flapper carrier and a flapper pivotally coupled to the flapper carrier, the flapper is biased toward a closed position, and the flapper is configured to engage the flapper carrier while in the closed position to substantially block oil flow through the stuffing box. (Figure 3)

As concerns claim 16, Finnestad discloses the stuffing box of claim 15, wherein the primary housing (18) has an internal shoulder (76 and/or 110) configured to engage the flapper carrier to block movement of the flapper carrier along a longitudinal axis of the stuffing box.


Allowable Subject Matter
Claims 17-20 are allowed over the prior art of record.
Claims 5 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Neither Finnestad nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, an adapter ring disposed about the primary housing and aligned with the at least one aperture along a longitudinal axis of the stuffing box, wherein the adapter ring is configured to rotate relative to the primary housing, and the adapter ring has a port extending radially through the adapter ring.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON L LEMBO/
Primary Examiner
Art Unit 3679